UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-30264 NETWORK CN INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 90-0370486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2nd Floor, Goldsland Building, 22-26 Minden Avenue, Tsim Sha Tsui, Kowloon, Hong Kong (Address of principal executive offices, Zip Code) (852) 2833-2186 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of each of the issuer’s classes of common stock, as of August 14, 2015 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 36 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. NETWORK CN INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of June 30, 2015 and as of December 31, 2014 (Unaudited) 4 Condensed Consolidated Statements of Operationsand Comprehensive Loss for the Three and Six Months Ended June 30,2015and 2014 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 3 Table of Contents NETWORK CN INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) Note As of June 30, As of December 31, 2014 ASSETS Current Assets Cash $ $ Accounts receivable, net 5 - Prepaid expenses and other current assets, net 6 Total Current Assets Equipment, Net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities 1% convertible promissory note due 2016, net 9 - Accounts payable, accrued expenses and other payables 7 $ $ Capital lease obligation 8 Total Current Liabilities Non-Current Liabilities 1% convertible promissory note due 2016, net 9 - Capital lease obligation, net of current portion 8 Total Non-Current Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES 10 STOCKHOLDERS’ DEFICIT Preferred stock, $0.001 par value, 5,000,000 shares authorized None issued and outstanding - - Common stock, $0.001 par value, 26,666,667 shares authorized Shares issued and outstanding: 8,041,881and 7,718,964 as of June 30, 2015 and December 31, 2014, respectively+ 7,719 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS’ DEFICIT 11 ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. + As restated to give retroactive effective to the 1 for 15 shares reverse stock split which occurred on August 11, 2015. 4 Table of Contents NETWORK CN INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONSAND COMPREHENSIVE LOSS FOR THE THREE AND SIX MONTHS ENDED JUNE 30,2015AND 2014 (UNAUDITED) Three Months Ended Six Months Ended Note June 30, June 30, June 30, June 30, REVENUES Advertising services $ - $ $ - $ COST OF REVENUES Cost of advertising services - ) - ) GROSS LOSS - ) - ) OPERATING EXPENSES Selling and marketing - ) - ) General and administrative ) Gain from write-off of long-aged payables - - Gain from disposal of subsidiaries - - Stock based compensation for services ) Total Operating Expenses ) ) ) GAIN/(LOSS) FROM OPERATIONS ) ) ) OTHER INCOME, NET Interest income 1 10 2 28 Other income, net - - Total Other Income, Net 1 2 INTEREST AND OTHER DEBT- RELATED EXPENSES Amortization of deferred charges and debt discount 9 - ) - ) Interest expense 7, 8&9 ) Total Interest and Other Debt– Related Expenses ) NET LOSS BEFORE INCOME TAXES ) Income taxes - - - NET LOSS $ ) $ ) $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation gain (loss) ) Total other comprehensive income(loss) ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE – BASIC AND DILUTED+ 13 $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING – BASIC AND DILUTED+ 13 The accompanying notes are an integral part of the condensed consolidated financial statements. + As restated to give retroactive effective to the 1 for 15 shares reverse stock split which occurred on August 11, 2015. 5 Table of Contents NETWORK CN INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Six Months Ended June 30, 2015 June 30, 2014 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization: Equipment Deferred charges and debt discount - Gain from write-off of long-aged payables ) - Gain from disposal of subsidiaries ) - Stock-based compensation for service Loss on disposal of equipment Changes in operating assets and liabilities: Accounts receivable, net (5
